Citation Nr: 0837393	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a compensable rating for a right hip 
disability.

2.  Entitlement to a compensable rating for a left hip 
disability.

3.  Entitlement to a compensable rating for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1981 to August 2004.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision by the Salt Lake City, Utah Department 
of Veterans Affairs (VA) Regional Office (RO), that granted 
service connection for low back and bilateral hip 
disabilities, rated noncompensable, each, effective September 
1, 2004 (the day following discharge from service).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

In October 2008 written argument, the veteran, through his 
representative, asserts that his low back and bilateral hip 
disabilities have increased in severity since he was last 
examined on behalf of VA examination (in May 2005).  It is 
also alleged that the examiner did not review the veteran's 
claims file (nothing in the examination report suggests 
otherwise).  Citing legal precedent, the representative 
requests another (contemporaneous) VA examination.  

It is noteworthy that, as this appeal is from the initial 
ratings assigned with the award of service connection, staged 
ratings are for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the sources of all treatment he 
has received since May 2005 for his low 
back and bilateral hip disabilities and to 
provide any releases needed to secure 
records of such treatment.  The RO should 
secure copies of the complete clinical 
records from all providers identified.

2. The RO should arrange for an orthopedic 
examination of the veteran to determine 
the current severity of his service 
connected low back and bilateral hip 
disabilities.  The examiner must review 
the veteran's claims file in conjunction 
with the examination.  All clinical 
findings should be reported in detail.  
The findings should include range of 
motion studies, to include any additional 
limitations due to pain, or on use.  

3. The RO should then readjudicate the 
claims (to include consideration of the 
possibility of "staged" ratings, if 
indicated).  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

